Citation Nr: 1210800	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-15 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression.


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for depression, claimed as a nervous condition.  In April 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC, for further evidentiary development, to include obtaining from the Social Security Administration (SSA) all records pertinent to the Veteran's claim for disability, and obtaining treatment records from the San Juan VA Medical Center (VAMC) pertaining to the Veteran's claimed psychiatric disability.  The record reflects that records were obtained from both the SSA and the San Juan VAMC for the Veteran; thus, the Board concludes that there was substantial compliance with the remand directives of April 2011.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran's claim on appeal was initially characterized as a claim of service connection for depression, claimed as a nervous condition.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that VA obtains in support of the claim.  The record reflects that the Veteran has been variously diagnosed as having depression, major depression, and mood disorder; thus the claim is properly characterized broadly as a claim of service connection for a psychiatric disorder. 


FINDING OF FACT

The competent and probative medical evidence of record preponderates against a finding that the Veteran has a psychiatric disorder, to include depression, related to any incident or event in military service; in addition, a psychosis was not manifested within one year after his active service.


CONCLUSION OF LAW

A psychiatric disorder, to include depression, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and VA bears the burden of proving such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  However, the U.S. Supreme Court (Sup. Ct.) has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2007 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  This letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the December 2007 letter, the RO advised the Veteran of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.

The Board notes that the Veteran was not scheduled for a VA examination to determine whether he has a psychiatric disorder, to include depression, that may be related to service.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post- service treatment for a condition or other possible association with military service.  As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim for service connection, there is competent medical evidence of a current disability.  There is, however, no competent or probative evidence of record (other than the Veteran's lay assertions) indicating that the claimed psychiatric condition may be associated with military service.  Although the Veteran initially contended, in his claim filed in November 2007, that his psychiatric condition had an onset in service, his lay statements alone are not competent evidence to support a finding on a medical question (such as diagnosis or etiology) requiring special experience or special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Additionally, as will be discussed in more detail below, the competent medical evidence of record, consisting of VA treatment records dated from 2004, show that in conjunction with his treatment, the Veteran complained of depression/psychiatric symptoms, but at no time did he date such symptoms to service, rather, he attributed his symptoms to other causes.  Thus, as set out more fully below, the Board finds that a VA examination is not necessary in order to adjudicate this matter.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records for the Veteran, and, as explained above, a VA examination was determined to not be necessary in this matter.  Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

Service treatment records (STRs) show no report of or finding of any psychiatric disorder.  STRs do show that in March 1981, the Veteran was seen and evaluated in the community mental health clinic, at Reynolds Army Hospital, at Fort Sill, following a referral from his commander, due to repeated incidences of him being found in the women's restrooms.  The Veteran indicated he was aware of the social and legal implications of his actions, and stated the incidences occurred by mistake.  The examiner indicated that sexual deviancy could not be ruled in or out due to limited information and the inability to perform the MMPI because of the Veteran's cultural background.  The examiner also noted that it was interesting that the Veteran's medical record was missing.  

VA treatment records show that in March 2004, the Veteran reported having no prior psychiatric treatment, and was seen for evaluation of a predominantly sad mood for the "last years" in reaction to financial problems, deterioration of health and its implications, associated poor sleep, forgetfulness, and thoughts of death.  He reported a history of a suicide gesture nine months prior, and had noticed increased alcohol intake over the years.  The diagnostic impressions were alcohol dependence and depressive disorder NOS versus alcohol induced.  He continued to be treated for a variously diagnosed psychiatric disorder.  

A private psychiatric evaluation, by Dr. Giambartolemei, dated in January 2005, revealed a diagnosis of recurrent major depression for the Veteran.  

VA treatment records showed that in May 2005, the Veteran's military history included a notation of "no traumas during service".  

A private psychiatric evaluation, by Dr. Trujillo, dated in December 2005, revealed a diagnosis of severe major depression, recurrent with psychotic features. 

VA treatment records further show that in July 2007, the Veteran was seen for follow-up and it was noted that he had a "long psychiatry history".  He was admitted to the hospital for treatment, from July to August 2007, and reported having intermittent suicidal ideas and reported feeling depressed for the past four to five years, and reported multiple stressors as the cause, including economic problems and inability to hold a job.  With regard to his military history, he reported he voluntary jointed the Army in 1979, and indicated he had one Article 15 because he had a fight with another soldier, and also indicated he did not have a good adjustment to military life.  The diagnoses upon discharge in August 2007 included alcohol induced mood disorder with depressive features.  

VA treatment records showed that in July 2008, the Veteran was seen for a psychiatric consultation, and the diagnoses included rule out substance-induced mood disorder, and rule out cognitive disorder, not otherwise specified.  In June 2009, the pertinent diagnoses included substance-induced mood disorder.

Records received from the Social Security Administration show that the Veteran was found to be disabled, due to disorders of the muscle ligament and fascia and an affective disorder, effective from September 30, 2005.  

III. Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic disabilities, such as a psychoses, are presumed to have been incurred in or aggravated service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation and etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

The Veteran essentially contends that he has had psychiatric and depressive symptoms since his military service, and that his current psychiatric disorder is therefore related to service.  The record reflects that since 2004, the Veteran has been treated for a variously diagnosed psychiatric disorder, to include major depression, depressive disorder, generalized anxiety disorder, and alcohol-induced mood disorder.  Thus, he clearly has a current psychiatric disability. 

STRs show no treatment for or finding of any psychiatric disorders.  Although the Veteran was evaluated in the mental health clinic at Fort Sill, the examiner indicated that sexual deviancy could not be ruled in or out due to limited information and the inability to perform the MMPI because of the Veteran's cultural background.  The examiner also noted that it was interesting that the Veteran's medical record was missing.  It is unclear as to what medical records were reportedly "missing" at that time, as a review of the STRs in the Veteran's claims folder up to that time in March 1981 appear to show treatment records in chronological order, showing that the Veteran underwent an enlistment examination and thereafter was seen for various unrelated medical problems.  

Post-service, however, there has been no competent and credible evidence of any psychiatric/mental disorder during active military service or for many years thereafter -- until 2004 when the Veteran was seen for evaluation of a predominantly sad mood for the "last years" in reaction to financial problems, deterioration of health, poor sleep, forgetfulness, and thoughts of death.  He reported no prior psychiatric treatment, and the diagnostic impressions included depressive disorder NOS versus alcohol induced.  Although the Veteran now essentially contends that he has a psychiatric disorder that had an onset in and/or is related to service, in 2004 he indicated a much more recent onset of his symptoms.  Moreover, subsequent VA and private records do not show at any point that the Veteran linked his various symptoms onset to military service.

Thus, the Board notes that there is no medical evidence of a psychiatric disorder in service or for approximately 22 years after service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  The Board therefore finds that the evidence of the passage of so many post-service years before documentation of a psychiatric disorder, as well as post-service medical records in which he reports a more recent onset of symptoms and link his symptoms to factors other than military service,  contradicts his assertions that he has had psychiatric symptoms and/or a psychiatric disorder since active service.  Therefore, the statements that the Veteran has had a continuity of symptomatology since service are not credible and carry no probative weight.  See Buchanan v. Nicholson, supra; Maxson v. Gober, supra. 

What is missing from the record herein is competent medical evidence of a link between the Veteran's psychiatric disorder, to include depression, and his active military service.  As noted above, a VA examination/opinion is not necessary in this matter.  The Board acknowledges that the Veteran has claimed he has a psychiatric disorder which had an onset in service, however, his statements have been found to be not credible, and are not considered competent or probative evidence of a causal nexus between any current psychiatric disorder and service, because the Veteran is not competent, as a layperson, to provide an opinion or evidence as to matters involving medical diagnosis or etiology.  See Espiritu v. Derwinski, supra. 

The weight of the competent and credible evidence demonstrates that the Veteran's psychiatric disorder, to include depression, began many years after his active duty and was not caused by any incident of service.  As the preponderance of the evidence is against the claim for service connection for a psychiatric disorder, to include depression, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).







      (CONTINUED ON NEXT PAGE)
      
ORDER

Service connection for a psychiatric disorder, to include depression, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


